DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  the claim at line 3 recites “one screw through the first place” which is believed should recite “one screw through the first plate” (emphasis added).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 25 recite “the second plate including a bone in-growth surface/portion, an outward facing surface opposite the bone in-growth surface, and no holes formed therethrough” at line 6-8 in claim 9 and lines 4-5 in claim 25.  This limitation is considered indefinite since it 
Claims 21-24 and 26-30 are rejected as indefinite for depending upon an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim(s) 9,  22-26, and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandewalle (US Patent 5993452; further supported by Lam, K.H., Nieuwenhuis, P., Molenaar, I. et al. J Mater Sci: Mater Med (1994) 5: 181. <https://doi.org/10.1007/BF00121086> accessed on 8/22/2019, cited herein as Lam.)
Vandewalle discloses a method of fixing a fracture of a bone (cerclage system, Fig. 6 and 9).  Specifically in regards to claim 9, Vandewalle discloses placing a first plate (74) on the bone (76) such that the first plate (74) spans at least a portion of the fracture; and inserting at least one screw (screw) though the first plate (74) and into the bone (76) (Fig. 9; and Col. 4 lines 52-67).  Vandewalle also discloses placing a second plate (66 and 52) on the bone such that the second plate (66 and 52) spans at least a portion of the fracture; and attaching the second plate (66 and 52) to the bone without the use of a screw (Vandewalle discloses that the plate 74 can be used with the cerclage system shown in Fig. 6-8.) (Fig. 6; and Col. 3 line 64 to Col. 4 line 30, Col. 4 line 58 to Col. 5 line 12).  The second plate ( 52) including a bone in-growth surface, an outward facing surface opposite the bone in-growth surface (Vandewalle recites that the spacers 52 are resorbable and directly contact the fracture 54 in femur 56.  Vandewalle recites that the spacer can be composed of lactic acid or a polymeric material.  It is understood in the art that the porosity of lactic acid can be modified to modify rate of biodegradation of a device as is evidenced by Lam at Pg. 189 under section 4 Discussion which states “non-porous PLLA degrades faster than porous PLLA.”) (Col. 3 lines 63-67 and 8-10).  However, Vandewalle is silent as to the second plate having no holes formed therethrough.
Vandewalle as shown in Fig. 9, discloses a plate (72) having a bone surface (surface of 72 toughing bone), an outer surface (u-shaped surface of 72 which holds 80), and no holes 
In regards to claim 22, Vandewalle discloses wrapping the at least one cable (80) includes inserting the at least one cable (80) through at least one channel (channel in 72) in the first plate (74) (Fig. 9).
In regards to claim 23, Vandewalle discloses attaching the second plate (52) includes attaching the second plate (52) opposite the first plate (74) (If the cerclage system of Fig. 6 were to be used with the plate 74 shown in Fig. 9 one of the spacers 52 on either side of the crimp 66 would be opposite the plate 74.) (Fig. 6 and 9).
In regards to claim 24, Vandewalle discloses allowing bone to grow into at least a portion of the bone in-growth surface; and removing the first plate (74) or the at least one cable (80) subsequent to the allowing step (Since the spacer is resorbable this allows for the band to not be attached to the bone to allow for easy removal after the spacer is absorbed.) (Col. 1 lines 60 to Col. 2 line 3 and Col. 5 line 7-12).

In regards to claim 25, Vandewalle discloses a method of fixing a fracture of a bone (cerclage system, Fig. 6 and 9).  Specifically in regards to claim 25, Vandewalle discloses placing a first plate (74) on the bone (76) such that the first plate (74) spans at least a portion of 
In regards to claim 26, Vandewalle discloses inserting at least one screw (screw) though the first plate (74) and into the bone (76) (Fig. 9; and Col. 4 lines 52-67).  
In regards to claim 28, Vandewalle discloses wrapping the at least one cable (80) includes inserting the at least one cable (80) through at least one channel (channel in 72) in the first plate (74) (Fig. 9).
In regards to claim 29, Vandewalle discloses wherein the placing of the second plate (52) includes placing the second plate (52) opposite the first plate (74) (If the cerclage system of Fig. 6 were to be used with the plate 74 shown in Fig. 9 one of the spacers 52 on either side of the crimp 66 would be opposite the plate 74.) (Fig. 6 and 9).
In regards to claim 30, Vandewalle discloses allowing bone to grow into at least a portion of the bone in-growth portion; and removing the first plate (74) or the at least one cable (80) subsequent to the allowing step (Since the spacer is resorbable this allows for the band to not be attached to the bone to allow for easy removal after the spacer is absorbed.) (Col. 1 lines 60 to Col. 2 line 3 and Col. 5 line 7-12).  


Claims 21 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandewalle in view of Albertson el al (US Patent 20050240198A1).
Vandewalle discloses method comprising a first plate having screw holes and a second plate having a bone-growth surface wherein a cable extends around the second plate. However, Vandewalle is silent as to the specifics of the screw namely the screw being cannulated.
Albertson discloses a method of fixing a fracture of a bone (sternal reconstruction system). Specifically in regards to claims 21 and 27, Albertson discloses wherein the at least one .


Response to Arguments
Applicant’s amendments have overcome the objection to claim 27 and the 112 rejection of claim 30 which are withdrawn.  However, the amendment to claim 9 did not address the entirety of the objection for that reason the objection still stands.
Applicant’s arguments with respect to the Dall reference are moot since that reference is no longer being used in the current rejection.
Applicant's arguments filed 12/3/21 have been fully considered but they are not persuasive. Applicant argues that the spacer 52 has a hole therein and therefore, it does not meet the new limitation.  However, the limitation of claim 9 and 25 recites “the second plate including a bone in-growth surface/portion, an outward facing surface opposite the bone in-growth surface, and no holes formed therethrough”. As recited above this limitation can be read so as to preclude any openings within the plate however, this would be contrary to the applicant’s specification at Para. [0018] which recites that the bone in-growth surface is porous.  Therefore, some openings are allowed in the plate so long as they do not traverse the entirety of the plate from one surface to . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775